*Harper, J.
The petition is. not to make any disposition of the slaves whatever, nor to change any investment directed by the will. It is to obtain the sanction of the Court for the investment of a-residuary trust fund, where no mode of investment has been directed by the testator. On this subject, we must rely on the opinion of the Commissioner, which seems well supported by the testimony.
To prevent future difficulty, it is proper to direct that the conveyance to the trustee shall be on the trusts of the will. I do not mean that the terms of the will shall be adopted in the conveyance, for the same words have often a different effect, in a deed or a will, but that the will shall be referred to, and the trusts of the deed declared to be the same with those which are created by the will, with respect to the fund in question.
It is ordered that the order of the Chancellor be reversed, and the report of the Commissioner confirmed and made the decree of the Court.
Johnson and O’Neall, Js , concurred.
J. J. Caldwell, for the petitioner.